DETAILED ACTION
This action is in response to new application filed 3/18/2020. Claims 1-20 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al Faruque et al (2019/0230113) in view of Bilobrov et al (US 9,258,604).

monitoring program instruction execution of a processor of a microcontroller unit (MCU) via side-channel signal analysis, the monitoring including capturing a signal trace of a physical property of the MCU that leaks information correlated with the program instruction execution of the MCU, the signal trace indicating a value of the physical property over time (see Al Faruque paragraph 0066 i.e. In some embodiments, an attack on the AM system comprises acquiring and processing an analog emissions signal emanating from a side channel of the manufacturing machine in order to derive the G-code. The present detection method may be applied via an algorithm integrated at any step in the AM system process chain to detect an attack. In some embodiments, the method comprises obtaining the analog emissions signal (100) from one or more side channels of the manufacturing machine. A set of extracted control signals may then be obtained from the analog emissions signal (101). A set of original control signals are parameters defined in the G-code. Each original control signal may have one or more corresponding signal flows in the physical domain via the manufacturing machine. Moreover, each corresponding signal flow may produce one or more analog emission, which contributes to the analog emissions signal. During an attack of the AM system, the analog emissions signal is measurably altered and consequently, each original control signal is altered as well. Determining if an attack is in process comprises comparing each extracted control signal to each original control signal to detect the presence of an alteration and paragraph 0069); 

utilizing a model for instruction detection to identify an execution signature (see Al Faruque paragraph 0129 i.e. Step (a) may comprise obtaining a benchmark G-code, wherein the G-code has an initial set of values for the plurality of design variables (201). Step (b) may comprise executing a method to obtain an estimated G-code for the initial set of design variables (202, 203, 204, 206, 207)); 
comparing the execution signature to one or more reference instruction signatures (see Al Faruque paragraph 0127 i.e. Step (f) may comprise for each pair of original and estimated control signals, calculating an absolute value of a difference between the estimated control signal and the original control signal corresponding to said estimated control signal (309), wherein if the absolute value is outside of the error threshold defined for said original control signal (310), then the attack is detected ( 311).  and paragraph 0129); and 
performing a remedial action responsive to the execution signature failing to match to the one or more reference instruction signatures (see Al Faruque figure 8B step 205 and paragraph 0103 i.e. attack flag is returned and paragraph 0127).

Al Faruque does not teach extracting from the signal trace time domain features, frequency domain features, and Mel Frequency Cepstral Coefficients (MFCC) features 
Bilobrov teaches extracting from the signal trace time domain features, frequency domain features, and Mel Frequency Cepstral Coefficients (MFCC) features (see Bilobrov column 3 lines 29-25 i.e. upon receiving the one or more audio frames of the audio signal 102, the feature extraction module 110 extracts one or more acoustic features from the audio signal 102. Examples of the acoustic features extracted from the audio signal 102 include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal 102, Mel-frequency cepstral coefficients (MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal 102, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal 102 … The acoustic feature extracted from the audio signal 102 also includes acoustic features in temporal domain, such as the mean, standard deviation and the covariance matrix of feature vectors over a texture window of the audio signal 102).
utilizing a model for instruction detection to identify an execution signature based on the time domain features, frequency domain features, and MFCC features (see Bilobrov column 3 lines 56 – column 4 line 2 i.e. The fingerprint generation module 120 generates an audio fingerprint from one or more of the audio frames of the audio signal 102. For simplicity and clarity, the audio fingerprint of the audio signal 102 is referred to as a "probe audio fingerprint" throughout the entire description. The probe audio fingerprint of the audio signal 102 may include characteristic information describing the audio signal 102. Such characteristic information may indicate acoustical and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have extracted one or more acoustic features from the audio signal such that the acoustic features extracted from the audio signal include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal, Mel-frequency cepstral coefficients ( MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal and using the extracted acoustic features in generating an audio fingerprint for the audio signal (see Bilobrov column 3 lines 56 – column 4 line 2). Therefore one would have been motivated to have used time domain features, frequency domain features, and MFCC features when generating the signature.
	

With respect to claim 2 Al Faruque teaches the method of claim 1, wherein the physical property of the MCU includes one or more of voltage, power, sound, electromagnetic radiation, vibration, light, or heat (see Al Faruque paragraph 0010 i.e. side-channels (such as acoustics, power, electromagnetic emissions, and so on) in the physical-domain to estimate and steal cyber-domain data (such as G/M-codes)).


Bilobrov teaches further comprising: executing a reference program; capturing a reference program signal trace from the MCU during execution of the reference program; extracting, from the reference program signal trace, reference program execution features including time domain features, frequency domain features, and MFCC features; utilizing the model for instruction detection to generate a reference program instruction signature for the reference program based at least in part on the reference program execution features; and adding the reference program instruction signature to the one or more reference instruction signatures (see Bilobrov column 5 lines 49 – column 6 line 19 i.e. The commercial database 154 stores reference audio fingerprints generated for audio signals received by the commercial detection system 100, where the audio fingerprints are associated with media content that has been verified to be a commercial. In one embodiment, the commercial database 154 stores audio fingerprints for known commercials that were recognized by human in advance. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have generated reference audio fingerprints from known commercial for the commercial database so that if a match between the probe audio fingerprint of the audio signal 102 and a reference fingerprint stored in the commercial database 154 is found, the media stream associated with the probe audio fingerprint is determined to have commercial content  (see Bilobrov column 5 lines 49 – column 6 line 19). Therefore one would have been motivated to have generated reference audio fingerprints from known commercial to match with probed audio fingerprint to detect commercials.
	
With respect to claim 9 Al Faruque teaches teaches the method of claim 1, but does not disclose further comprising: executing one or more test programs on the MCU, the test programs executing predefined instructions of the MCU; receiving device measurements of one or more physical properties of the MCU during execution of the test programs, the physical properties including test program signal traces captured from the MCU during execution of the test programs; extracting, from the test program signal traces, test program time domain features, test program frequency domain features, and test program MFCC features; and training the model for instruction detection to identify execution of the predefined instructions utilizing the device measurements, test program time domain features, test program.
Bilobrov teaches further comprising: executing one or more test programs on the MCU, the test programs executing predefined instructions of the MCU; receiving device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have generated reference audio fingerprints from known commercial for the commercial database so that if a match between the probe audio fingerprint of the audio signal 102 and a reference fingerprint stored in the commercial database 154 is found, the media stream associated with the probe audio fingerprint is determined to have commercial content  (see Bilobrov column 5 lines 49 – column 6 line 19). Therefore one would have been motivated to have generated reference audio fingerprints from known commercial to match with probed audio fingerprint to detect commercials.


utilize a model for instruction detection to identify an execution signature (see Al Faruque paragraph 0129 i.e. Step (a) may comprise obtaining a benchmark G-code, wherein the G-code has an initial set of values for the plurality of design variables (201). Step (b) may comprise executing a method to obtain an estimated G-code for the initial set of design variables (202, 203, 204, 206, 207)); 
compare the execution signature to one or more reference instruction signatures (see Al Faruque paragraph 0127 i.e. Step (f) may comprise for each pair of original and estimated control signals, calculating an absolute value of a difference between the estimated control signal and the original control signal corresponding to said estimated control signal (309), wherein if the absolute value is outside of the error threshold defined for said original control signal (310), then the attack is detected ( 311).  and paragraph 0129); and 
perform a remedial action responsive to the execution signature failing to match to the one or more reference instruction signatures (see Al Faruque figure 8B step 205 and paragraph 0103 i.e. attack flag is returned and paragraph 0127).


Bilobrov teaches extracting from the signal trace time domain features, frequency domain features, and Mel Frequency Cepstral Coefficients (MFCC) features (see Bilobrov column 3 lines 29-25 i.e. upon receiving the one or more audio frames of the audio signal 102, the feature extraction module 110 extracts one or more acoustic features from the audio signal 102. Examples of the acoustic features extracted from the audio signal 102 include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal 102, Mel-frequency cepstral coefficients (MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal 102, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal 102 … The acoustic feature extracted from the audio signal 102 also includes acoustic features in temporal domain, such as the mean, standard deviation and the covariance matrix of feature vectors over a texture window of the audio signal 102).
utilizing a model for instruction detection to identify an execution signature based on the time domain features, frequency domain features, and MFCC features (see Bilobrov column 3 lines 56 – column 4 line 2 i.e. The fingerprint generation module 120 generates an audio fingerprint from one or more of the audio frames of the audio signal 102. For simplicity and clarity, the audio fingerprint of the audio signal 102 is referred to as a "probe audio fingerprint" throughout the entire description. The probe audio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have extracted one or more acoustic features from the audio signal such that the acoustic features extracted from the audio signal include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal, Mel-frequency cepstral coefficients ( MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal and using the extracted acoustic features in generating an audio fingerprint for the audio signal (see Bilobrov column 3 lines 56 – column 4 line 2). Therefore one would have been motivated to have used time domain features, frequency domain features, and MFCC features when generating the signature.

With respect to claim 12 Al Faruque teaches the system of claim 10, wherein the analysis device is a separate hardware device remote from the measurement device (see Al Faruque figure 15 and paragraph 0175 i.e. leakage-aware computer aided manufacturing tool is separate device then the sensors).

With respect to claim 13 Al Faruque teaches the system of claim 10, but does not disclose wherein the analysis device is further programmed to: receive, from the measurement device, a reference program signal trace captured from the MCU during execution of a reference program; extract, from the reference program signal trace, reference program execution features including time domain features, frequency domain features, and MFCC features; utilize the model for instruction detection to generate a reference program instruction signature for the reference program based at least in part on the reference program execution features; and add the reference program instruction signature to the one or more reference instruction signatures.
Bilobrov teaches wherein the analysis device is further programmed to: receive, from the measurement device, a reference program signal trace captured from the MCU during execution of a reference program; extract, from the reference program signal trace, reference program execution features including time domain features, frequency domain features, and MFCC features; utilize the model for instruction detection to generate a reference program instruction signature for the reference program based at least in part on the reference program execution features; and add the reference program instruction signature to the one or more reference instruction signatures (see Bilobrov column 5 lines 49 – column 6 line 19 i.e. The commercial database 154 stores reference audio fingerprints generated for audio signals received by the commercial detection system 100, where the audio fingerprints are associated with media content that has been verified to be a commercial. In one embodiment, the commercial database 154 stores audio fingerprints for known commercials that were recognized by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have generated reference audio fingerprints from known commercial for the commercial database so that if a match between the probe audio fingerprint of the audio signal 102 and a reference fingerprint stored in the commercial database 154 is found, the media stream associated with the probe audio fingerprint is determined to have commercial content  (see Bilobrov column 5 lines 49 – column 6 line 19). Therefore one would have been motivated to have generated reference audio fingerprints from known commercial to match with probed audio fingerprint to detect commercials.

With respect to claim 17 Al Faruque teaches the system of claim 10, but does not disclose wherein the analysis device is further programmed to: receive device measurements of one or more physical properties of the MCU during execution of one or more test programs on the MCU, the test programs executing predefined instructions of the MCU, the one or more physical properties including test program signal traces captured from the MCU during execution of the test programs; extract, from the test program signal traces, test program time domain features, test program frequency domain features, and test program MFCC features; and train the model for instruction detection to identify execution of the predefined instructions utilizing the device measurements, test program time domain features, test program.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have generated reference audio fingerprints from known commercial for the commercial database so that if a match between the probe audio fingerprint of the audio signal 102 and a reference fingerprint stored in the commercial database 154 is found, the media stream associated with the probe audio fingerprint is determined to have commercial content  (see Bilobrov column 5 lines 49 – column 6 line 19). Therefore one would have been motivated to have generated reference audio fingerprints from known commercial to match with probed audio fingerprint to detect commercials.

With respect to claim 18 Al Faruque teaches the system of claim 10, wherein the measurement device is an oscilloscope (see figure 15).


11 is rejected under 35 U.S.C. 103 as being unpatentable over Al Faruque et al (2019/0230113) in view of Bilobrov et al (US 9,258,604) in view of Adler et al (US 10,977,367)
With respect to claim 11 Al Faruque teach the system of claim 10, but does not disclose wherein the analysis device is a hardware security module.
Adler teaches wherein the analysis device is a hardware security module (see Adler column 3 lines 45-63 i.e. instead of computing the check sum or hash of Installed Firmware 120 (e.g., a hash of the BIOS) to obtain the signature of Installed Firmware 120, the signature of Installed Firmware 120 is obtained instead from a Trusted Platform Module or TPM 130. In the example of FIG. 1, a TPM chip 130 is shown as installed on Machine 110, but the TPM technology used by system 100 may be implemented in other ways such as in TPM firmware. TPM chip 130 calculates the check sum value or hash value of Installed Firmware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Adler to have used a TPM chip as the analysis device since a TPM provides additional tamper resistant safeguards for generating the signature (see Adler column 3 lines 45-63). Therefore one would have been motivated to stop the script from executing when an attack is detected.

Claims 8, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al Faruque et al (2019/0230113) in view of Bilobrov et al (US 9,258,604) in view of Mandal et al (US 2021/0097186).

With respect to claim 8 Al Faruque teaches the method of claim 1 but does not teach, wherein the remedial action includes one or more of resetting buffers of the MCU, restarting the processor of the MCU, reflashing software of the MCU with a copy of the software retrieved from a read-only memory, disabling the MCU from a network, disabling interrupts of the MCU, or halting execution of the MCU.
Mandal teaches wherein the remedial action includes one or more of resetting buffers of the MCU, restarting the processor of the MCU, reflashing software of the MCU with a copy of the software retrieved from a read-only memory, disabling the MCU from a network, disabling interrupts of the MCU, or halting execution of the MCU (see Mandal paragraph 0069 i.e. If decision module 220 determines that command line script 202 is malicious, then it may provide a detailed event log 224, which can be used for later analysis. Detailed event log 224 can also be used by a machine learning algorithm to provide continuous updates to thresholds for various detections. At block 294, the security agent hosting analysis pipeline 204 may stop execution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Mandal to have stopped execution of the script when an attack is detected to stop the attack (see Mandal paragraph 0069). Therefore one would have been motivated to stop the script from executing when an attack is detected.

With respect to claim 16 Al Faruque teaches the system of claim 10 but does not teach, wherein the remedial action includes one or more of resetting buffers of the 
Mandal teaches wherein the remedial action includes one or more of resetting buffers of the MCU, restarting the processor of the MCU, reflashing software of the MCU with a copy of the software retrieved from a read-only memory, disabling the MCU from a network, disabling interrupts of the MCU, or halting execution of the MCU (see Mandal paragraph 0069 i.e. If decision module 220 determines that command line script 202 is malicious, then it may provide a detailed event log 224, which can be used for later analysis. Detailed event log 224 can also be used by a machine learning algorithm to provide continuous updates to thresholds for various detections. At block 294, the security agent hosting analysis pipeline 204 may stop execution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Mandal to have stopped execution of the script when an attack is detected to stop the attack (see Mandal paragraph 0069). Therefore one would have been motivated to stop the script from executing when an attack is detected.

With respect to claim 19 Al Faruque teaches a non-transitory computer-readable medium including instructions for instruction classification and software intrusion detection that, when executed by an analysis device, cause the analysis device to perform operations including to: 

extracting, from the signal trace (see Al Faruque paragraph 0129 i.e. Step (a) may comprise obtaining a benchmark G-code, wherein the G-code has an initial set of values for the plurality of design variables (201). Step (b) may comprise executing a 
utilizing a model for instruction detection to identify an execution signature (see Al Faruque paragraph 0129 i.e. Step (a) may comprise obtaining a benchmark G-code, wherein the G-code has an initial set of values for the plurality of design variables (201). Step (b) may comprise executing a method to obtain an estimated G-code for the initial set of design variables (202, 203, 204, 206, 207)); 
comparing the execution signature to one or more reference instruction signatures (see Al Faruque paragraph 0127 i.e. Step (f) may comprise for each pair of original and estimated control signals, calculating an absolute value of a difference between the estimated control signal and the original control signal corresponding to said estimated control signal (309), wherein if the absolute value is outside of the error threshold defined for said original control signal (310), then the attack is detected ( 311).  and paragraph 0129); and 
performing a remedial action responsive to the execution signature failing to match to the one or more reference instruction signatures (see Al Faruque figure 8B step 205 and paragraph 0103 i.e. attack flag is returned and paragraph 0127).

Al Faruque does not teach extracting from the signal trace time domain features, frequency domain features, and Mel Frequency Cepstral Coefficients (MFCC) features; utilizing a model for instruction detection to identify an execution signature based on the time domain features, frequency domain features, and MFCC features; and wherein the remedial action includes one or more of resetting buffers of the MCU, restarting the 
Bilobrov teaches extracting from the signal trace time domain features, frequency domain features, and Mel Frequency Cepstral Coefficients (MFCC) features (see Bilobrov column 3 lines 29-25 i.e. upon receiving the one or more audio frames of the audio signal 102, the feature extraction module 110 extracts one or more acoustic features from the audio signal 102. Examples of the acoustic features extracted from the audio signal 102 include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal 102, Mel-frequency cepstral coefficients (MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal 102, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal 102 … The acoustic feature extracted from the audio signal 102 also includes acoustic features in temporal domain, such as the mean, standard deviation and the covariance matrix of feature vectors over a texture window of the audio signal 102).
utilizing a model for instruction detection to identify an execution signature based on the time domain features, frequency domain features, and MFCC features (see Bilobrov column 3 lines 56 – column 4 line 2 i.e. The fingerprint generation module 120 generates an audio fingerprint from one or more of the audio frames of the audio signal 102. For simplicity and clarity, the audio fingerprint of the audio signal 102 is referred to as a "probe audio fingerprint" throughout the entire description. The probe audio fingerprint of the audio signal 102 may include characteristic information describing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have extracted one or more acoustic features from the audio signal such that the acoustic features extracted from the audio signal include acoustic features in frequency domain, such as spectral features computed on the magnitude spectrum of the audio signal, Mel-frequency cepstral coefficients ( MFCC) of the audio signal 102, spectral bandwidth and spectral flatness measure of the audio signal, a spectral fluctuation, extreme value frequencies, and silent frequencies of the audio signal and using the extracted acoustic features in generating an audio fingerprint for the audio signal (see Bilobrov column 3 lines 56 – column 4 line 2). Therefore one would have been motivated to have used time domain features, frequency domain features, and MFCC features when generating the signature.
Al Faruque in view of Bilobrov does not teach wherein the remedial action includes one or more of resetting buffers of the MCU, restarting the MCU, reflashing software of the MCU with a copy of the software retrieved from a read-only memory, disabling the MCU from a network, disabling interrupts of the MCU, or halting execution of the MCU.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Mandal to have stopped execution of the script when an attack is detected to stop the attack (see Mandal paragraph 0069). Therefore one would have been motivated to stop the script from executing when an attack is detected.

With respect to claim 20 Al Faruque teaches the medium of claim 19, but does not disclose wherein instructions further cause the analysis device to perform operations including to: receive, from the measurement device, a reference program signal trace captured from the MCU during execution of a reference program; extract, from the reference program signal trace, reference program execution features including time domain features, frequency domain features, and MFCC features; utilize the model for instruction detection to generate a reference program instruction signature for the reference program based at least in part on the reference program execution 
Bilobrov teaches receive, from the measurement device, a reference program signal trace captured from the MCU during execution of a reference program; extract, from the reference program signal trace, reference program execution features including time domain features, frequency domain features, and MFCC features; utilize the model for instruction detection to generate a reference program instruction signature for the reference program based at least in part on the reference program execution features; add the reference program instruction signature to the one or more reference instruction signatures; receive device measurements of one or more physical properties of the MCU during execution of one or more test programs on the MCU, the test programs executing predefined instructions of the MCU, the one or more physical properties including test program signal traces captured from the MCU during execution of the test programs; extract, from the test program signal traces, test program time domain features, test program frequency domain features, and test program MFCC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al Faruque in view of Bilobrov to have generated reference audio fingerprints from known commercial for the commercial database so that if a match between the probe audio fingerprint of the audio signal 102 and a reference fingerprint stored in the commercial database 154 is found, the media stream associated with the probe audio fingerprint is determined to have commercial content  (see Bilobrov column 5 lines 49 – column 6 line 19). Therefore one would have been motivated to have generated reference audio fingerprints from known commercial to match with probed audio fingerprint to detect commercials.

Allowable Subject Matter
Claims 3-6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3 the prior art does not teach, wherein the signal trace is a power trace captured from one or more pins of the MCU, from a voltage supplying the MCU, from a ground connection of the MCU, or from an intermediate voltage regulator supplying the MCU.



With respect to claim 5 the prior art does not teach, wherein the one or more pins include an I/O pin of the MCU to use as an external trigger for initiation and/or termination of capturing of the signal trace.

With respect to claim 6 the prior art does not teach, where initiation and/or termination of capturing of the signal trace is triggered by one or more hardware or software interrupts of the MCU.

With respect to claim 14 the prior art does not teach, wherein the signal trace is a power trace captured from one or more pins of the MCU, from a voltage supplying the MCU, from a ground connection of the MCU, or from an intermediate voltage regulator supplying the MCU, wherein the one or more pins include one or more of a supply voltage pin of the MCU, or an I/O pin of the MCU to use as an external trigger for initiation and/or termination of capturing of the signal trace.

With respect to claim 15 the prior art does not teach, where initiation and/or termination of capturing of the signal trace is triggered by one or more hardware or software interrupts of the MCU.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492